Citation Nr: 0115498	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$958.00 stemming from the overpayment of compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1964, from February 1965 to January 1968, from 
November 1969 to September 1972, and from February 1974 to 
June 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the Committee on 
Waivers and Compromises of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of a debt stemming from 
the overpayment of compensation benefits.  This appeal arises 
from the RO in Togus, Maine.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's actions in the creation of the debt do not 
constitute fraud, misrepresentation, bad faith, or a lack of 
good faith in his dealings with the government.

3.  The overpayment and resulting indebtedness was solely the 
result of VA actions.

4.  The collection of all or any portion of the debt would 
not deprive the veteran or his family of basic necessities.

5.  Recovery of the debt would not nullify the objective for 
which the benefits were intended because the veteran received 
the equivalent of those benefits as retirement pay.

6.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

7.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the veteran's debt in the amount of $958.00 
stemming from an overpayment of compensation benefits would 
be contrary to the standard of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965, 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is not in dispute that the veteran's conduct in the 
creation of the debt did not constitute fraud, 
misrepresentation, bad faith, or lack of good faith.  He 
contends that waiver of recovery of the debt stemming from 
the overpayment of compensation benefits should be granted in 
equity and good conscience.  After a review of the record, 
the Board finds that the indebtedness is clearly not the 
result of fraud, misrepresentation, bad faith, or lack of 
good faith by the veteran in his dealings with the 
government.  In addition, the Board finds that it would be 
contrary to equity and good conscience to recover the 
veteran's debt in the amount of $958.00 stemming from the 
overpayment of compensation benefits.

This claim arises from the veteran's request for waiver of 
recovery of a debt stemming from the overpayment of 
compensation benefits.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has secured all government and private records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty to assist with respect to such records.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In addition, the 
veteran has been advised of the evidence necessary to 
substantiate his claim, by means of the December 2000 
statement of the case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  Therefore, 
the Board finds that the requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2000).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a balancing of the faults, weighing the fault of 
the debtor against any fault attributable to VA.  38 C.F.R. 
§ 1.965(a) (2000).

The evidence shows that following an increase in the 
veteran's service-connected compensation benefits, VA was 
late in notifying the proper service branch of the increase.  
As a result, the veteran was overpaid retirement pay in the 
amount of $958.00.  A notification of this overpayment from 
the United States Coast Guard notes that "late notification 
by VA result[ed] in overpayment of VA compensation" in the 
amount of $958.00 and instructs VA to initiate action to 
recoup that amount from the veteran's VA compensation.

The evidence shows that the veteran's conduct in the creation 
of the debt was above reproach and did not in any way 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  Therefore, the Board will evaluate the veteran's 
request for waiver of recovery of the overpayment debt 
pursuant to the principles of equity and good conscience.

The Board finds that the government is solely at fault in the 
creation of this debt.  The debt was the result of an error 
in the filing of paperwork by VA with the proper service 
department following an increase in the veteran's service-
connected compensation benefits.  The veteran reasonably 
relied on VA to calculate the correct amount of his payment 
and offset.

The veteran was overpaid compensation benefits as a result of 
this error, however the Board reiterates that the overpayment 
was the result of an error in communication between VA and 
the service department, and was not the result of any action 
on the part of the veteran.  Therefore, the Board finds that 
the government's actions are the sole factor in the creation 
of this debt and that the appellant bears no fault.  

This finding raises some question as to the propriety of the 
creation of the overpayment in the first place.  Under the 
provisions of 38 C.F.R. § 3.500(b)(2), the effective date of 
a reduction in compensation resulting from administrative 
error is the date of the last erroneous payment.  

The Board finds that collection of the debt would not deprive 
the veteran or his family of any basic necessities.  The 
appellant's most current financial status report, dated in 
August 2000, shows that the veteran and his spouse have a 
monthly income of $3,520.96.  The veteran stated that his 
family's monthly expenses were $2592.00.  Thus, the veteran's 
monthly income exceeds his monthly expenses by a significant 
margin.  Therefore, the Board finds that collection of the 
debt would not deprive the veteran or his family of basic 
necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended because in this 
situation the veteran has received payment of the amount 
which would represent his service-connected compensation 
benefits in retirement pay.  The Board also finds that 
failure to make restitution to the government would result in 
an unfair gain to the debtor of $958.00 as he has essentially 
been paid this amount both in retirement pay and in 
compensation benefits.  The evidence of record does not show 
that the debtor has changed position to his detriment due to 
his reliance upon the receipt of VA benefits.

The Board has balanced these factors and has specifically 
considered the appellant's lack of fault in the creation of 
the overpayment, the relatively small size of the 
overpayment, and the circumstances surrounding the creation 
of the debt, outweighs the fact that the veteran would be 
able to repay the debt.

Accordingly, the Board finds that the equities in this case 
warrant waiver of the indebtedness of $958.00 stemming from 
the overpayment of compensation benefits.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 
1.965 (2000).


ORDER

Entitlement to waiver of recovery of the veteran's 
indebtedness of $958.00 stemming from the overpayment of 
compensation benefits is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

